DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11832734 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claims20, 86, 91, 93, 95, 98-102, 105-106 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims20, 86, 91, 93, 98-102, 105-106 are rejected under 35 U.S.C. 103 as being unpatentable over Signh US 2017/0106885 in view of Li et al US 2013/0279743 (hereinafter Li).
Regarding claim20, Signh teaches  a method comprising: receiving image data generated by a camera disposed adjacent to a rail of a railroad track, the image data being reproducible as an image of a surface of the rail ([0046],a processor receive images captured by the scan sensor , [0072], fig. 8); analyzing the image to identify one or more defects within each of the plurality of elongated portions of the surface of the rail([0046], processor arranged to perform image analytics on the image captured by the sensor); determining a value of at least one metric for each of the plurality of elongated portions of the surface of the rail, the at least one metric being associated with the identified one or more defects within each of the plurality of elongated portions of the surface of the rail([0060], [0171-0176], defect characteristics including size, shape color and orientation); and causing an electronic display device to display  information indicative of the at least one metric for each of the plurality of elongated portions of the surface of the rail([0112], [0155], [0194-0196],track inspection data output displayed on the end user device) but does not teach Li teaches dividing the image of the surface of the rail into a plurality of elongated portions across a width of the surface of the rail([0022], dividing the received image using the rail track boarder as one horizontal dividing line(fig. 3 dividing line 302 and 304).
	 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to divide the image of the railway track as in Li such that accurate region of interest can be determine and railway components inspected for anomalous components efficiently.

Regarding claim86, Signh teaches a  method comprising: receiving first image data generated via a first camera disposed adjacent to a first rail of a railroad track, the first image data being reproducible as a first image of a portion of a surface of the first rail([0025], scan data processor receives  different sensor (camera)  input, [0083], cameras 12a-12c ); receiving second image data generated via a second camera disposed adjacent to a second rail of the railroad track, second image data being reproducible as a second image of a portion of a surface of the second rail ([0025], scan data processor receives  different sensor (camera)  input, [0083], cameras 12a-12c); dividing the first image of the portion of the surface of the first rail into a first plurality of regions([0151 dividing the track images); dividing the second image of the portion of the surface of the second rail into a second plurality of regions([0151 dividing the track images, [0162-0166]); analyzing the divided first image to identify, within each of the first plurality of regions, one or more defects in the portion of the surface of the first rail([0013], [0046], [0058], processor process the recorded scan data to analyze track components, [0162-0165], [0171-0174]); analyzing the divided second image to identify, within each of the second plurality of regions, one or more defects in the portion of the surface of the second rail([0013], [0046], [0058], processor process the recorded scan data to analyze track components, [0162-0165], [0171-0174]); determining information associated with the identified one or more defects in the portion of the surface of the first rail and the identified one or more defects in the portion of the surface of the second rail([0171-0176 evaluating  component conditions and determine characteristics for known of identifiable defect types); and causing an electronic display device to display the determined information associated with ([0112], [0155], [0194],track inspection data output displayed on the end user device) but does not teach Li teaches dividing the first image and second image across a width of the surface of the first rail and second rail([0022], dividing the received image using the rail track boarder as one horizontal dividing line(fig. 3 dividing line 302 and 304)).
	 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to divide the image of the railway track as in Li such that accurate region of interest can be determine and railway components inspected for anomalous components efficiently.

Regarding claim91, Signh  in view of LI teaches   the method of claim 20, wherein the analyzing the image includes dividing at least one of the plurality of elongated portions of the surface of the rail in the image into a plurality of regions along a width of the surface of the rail such that each of the plurality of regions in the image has a length generally equal to a length of the at least one elongated portion of the surface of the rail in the image (Signh:[0151 dividing the track images; Li: ([0022], dividing the received image using the rail track boarder as one horizontal dividing line(fig. 3 dividing line 302 and 304)).
The motivation for combining the prior arts discussed in claim20 above.

Regarding claim93, Signh teaches  the method of claim 20, wherein the one or more defects include one or more cracks, pitting, or both, and the at least one metric associated with the identified one or more defects within a first one of the plurality of elongated portions of the ([01765-0176],  characteristics for known  of identifiable defect types (crack) including defect type, defect severity, defect properties and defect change measure over time).

Regarding claim98, Signh teaches   the method of claim 20, wherein the camera is coupled to a transport device configured to move along the railroad track ([0063], fig. 3).

Regarding claim99, Signh  teaches the method of claim 20, further comprising causing the electronic display device to display at least a portion of the image ([0155]).

Regarding claim100, Signh teaches the method of claim 20, further comprising: analyzing the image to identify one or more grinding marks within each of the plurality of elongated portions of the surface of the rail; and wherein the determining the value of the at least one metric includes filtering the identified one or more grinding marks ([0184], defects including rail grind marks identifies and assessed).
Claim101 rejected for similar reason as described in claim98 above.
Claim102 rejected for similar reason as described in claim99 above.

([01765-0176], characteristics for known of identifiable defect types (crack) including defect type, defect severity, defect properties and defect change measure over time).
Claim106 rejected for similar reason as described in claim93 above.


Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Li as applied to claims 20, 86, 91, 93, 98-102, 105-106 above, and further in view of Kernwein et al US 2014/0277824 (hereinafter Kernwein).

Regarding claim95, Signh in view of Li teaches all the limitations of claim20 above but does not teach and Kernwein teaches the displayed information includes a graph indicative of the at least one metric for each of the plurality of elongated portions of the surface of the rail ([0036], a defect determination chart 501 is shown according to one preferred and non-limiting embodiment. The defect determination chart 501 is illustrative of a function or algorithm that determines whether a track defect has been detected fig. 5a-5c).
.
Allowable Subject Matter
Claim 92 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim94, 96-97, 103-104 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the double patenting rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484